Ortiz v Rivera (2018 NY Slip Op 08450)





Ortiz v Rivera


2018 NY Slip Op 08450


Decided on December 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2018

Sweeny, J.P., Renwick, Mazzarelli, Oing, Moulton, JJ.


7856N 25261/15

[*1] Carmen Ortiz, Plaintiff—Appellant,
vHector Rivera III, et al., Defendants—Respondents.


DeAngelis & Hafiz, Mount Vernon (Talay Hafiz of counsel), for appellant.
Lewis Brisbois Brisgaard & Smith, LLP, New York (Nicholas Hurzeler of counsel), for respondents.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about September 20, 2017, which, in this action for personal injuries sustained in a motor vehicle accident, granted defendants' motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The court properly granted the motion, since defendants established, through the affidavit of defendant Rivera and other documentary proof, that Rivera lived in Westchester County, not Bronx County, on the date that the action was commenced (see
Herrera v A. Pegasus Limousine Corp., 34 AD3d 267 [1st Dept 2006]), and plaintiff failed to rebut defendants' showing (cf. Singh v Empire Intl., Ltd., 95 AD3d 793 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2018
CLERK